
	
		I
		111th CONGRESS
		2d Session
		H. R. 4499
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that the voters of the United States be given
		  the right, through advisory voter initiative, to propose the enactment and
		  repeal of Federal laws in a national election.
	
	
		1.Short titleThis Act may be cited as the
			 National Advisory Voter Initiative Act
			 of 2010.
		2.Rights of the
			 peopleThe people shall have
			 the right—
			(1)to propose any law
			 which the Congress has authority to pass; and
			(2)to propose the
			 repeal of any provision of law passed by the Congress which has become
			 law.
			3.Petition
			 procedureA petition proposing
			 the enactment of a law, or the repeal of a provision of law, shall be submitted
			 to an officer of the United States whom the Congress shall designate by law.
			 Each petition shall contain the text of the proposed law, or, in the case of a
			 repeal, the text of the provision of law proposed to be repealed. Each petition
			 shall be signed by at least 3 percent of the whole number of people, in each of
			 at least 10 States, who voted in the last presidential election before the date
			 on which the petition is submitted. The total number of signatures on such
			 petition shall be at least 3 percent of the whole number of people, from all of
			 the several States, who voted in that election. All signatures shall be
			 collected during the 18-month period ending on the date on which the petition
			 is submitted.
		4.Ballot
			 procedureNot later than 90
			 days after a petition is submitted under section 3, the officer to whom the
			 petition is submitted shall determine the validity of the signatures on the
			 petition. If the petition contains the required number of valid signatures, the
			 officer shall certify the petition and shall direct the chief executive officer
			 of each State to place a copy of the proposed law, or provision of law proposed
			 to be repealed on the ballot in the first House of Representatives election
			 (other than an election to fill a vacancy) which is held at least 120 days
			 after such certification. The Congress shall by law—
			(1)establish
			 procedures for the preparation and submission of petitions and for the
			 validation of petition signatures; and
			(2)prescribe the
			 manner in which the results of the voting conducted under this Act shall be
			 ascertained and declared.
			5.Congressional
			 actionIf a law or repeal
			 proposed under this Act receives a majority of the votes cast in
			 3/5 of the several States, the proposed law or repeal
			 shall be introduced in the House of Representatives by the Speaker of the House
			 of Representatives and in the Senate by the President pro tempore of the Senate
			 on the first day of the first session of the Congress following the
			 vote.
		6.Voter
			 qualificationsThe people in
			 each State voting under this Act shall have the qualifications requisite for
			 electors of the most numerous branch of the State legislature.
		
